Citation Nr: 0731672	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  96-45 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
depressive reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In March 2006, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The veteran failed to report for a Board hearing at the RO, 
which was scheduled to be conducted in June 2007.  The Board 
notes that the veteran previously failed to appear for a 
hearing scheduled for August 2004.  To the Board's knowledge, 
the veteran has offered no explanation as to why he was 
unable to appear for the most recent hearing, and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  


FINDING OF FACT

The veteran's depressive reaction is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; the social and industrial 
impairment from the disability is not more than moderate in 
degree.




CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for depressive reaction have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(1996-2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected depressive reaction.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The record reflects that the originating agency 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, and notice of the type of evidence necessary 
to establish an effective date for the increased rating 
sought, by letter mailed in April 2006.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claim in July 2006.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided at an earlier time.  

The Board notes, as discussed in its March 2006 remand, that 
a recent VA examination has not been conducted in this case 
and current medical findings are minimal.  The Board 
attempted to correct this problem by having a VA examination 
scheduled for the veteran.  However, he apparently failed on 
three occasions to report for the scheduled examination, and 
he has provided no reason for his failure.  There does not 
appear to have been any change in address since the remand.  

The Court has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Based on the veteran's repeated failure without explanation 
to appear for scheduled VA examinations, the Board concludes 
that there is no reasonable possibility that an additional 
attempt to obtain an examination would be fruitful.  As the 
veteran's current level of disability is at issue, a remand 
for a medical opinion or file review is not necessary.  The 
duty to assist has been satisfied.

In sum, the Board finds that the RO properly processed the 
claim following the provision of the required notice and that 
any procedural errors in its development and consideration of 
the claim were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected depressive reaction, which is currently 
rated as 30 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  He essentially contends that the 
symptomatology associated with his depressive reaction is 
more severe than is contemplated by the currently assigned 
rating. 

Preliminary Matters

The Board notes initially that VA law provides that when 
entitlement or continued entitlement to an increased rating 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim for 
increase shall be denied.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a), (b) (2007).

The Board determined in its March 2006 remand that, due to 
the significant passage of time since the prior VA 
examination (February 1998), the current level of severity 
and manifestations of the veteran's service connected 
depressive reaction could not be determined, and therefore 
entitlement to an increased rating could not be established 
without a current VA examination.  However, as the record 
does not indicate whether the veteran was provided with 
notice of the regulation, the Board will not apply it in this 
case, but will consider the appeal based on the evidence of 
record.  See Marsh v. West, 11 Vet. App. 468 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  With the following 
exception, the Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

The Board notes that, in addition to depressive reaction, the 
veteran has been diagnosed with alcohol and narcotic abuse.  
These disorders are not service-connected, and are subject to 
important restrictions regarding service connection.  
Governing law provides that no compensation shall be paid if 
a disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007); see also VAOPGPREC 2-97 (January 16, 1997).  

While the Board may compensate the veteran only for service-
connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, the evidence does not completely 
apportion psychiatric symptomatology between service-
connected and non-service-connected disabilities.  Therefore, 
in addressing the proper evaluation of the veteran's service-
connected psychiatric disorder, the Board has considered all 
of the reported psychiatric symptoms that are not 
specifically attributed to non-service-connected factors as 
though they are a part of the veteran's service-connected 
disorder. 

During the pendency of the veteran's claim, VA amended the 
portion of the Rating Schedule dealing with mental disorders.  
The change became effective November 7, 1996.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

November 7, 1996, to Present

The veteran is currently assigned a 30 percent rating for 
mental impairment manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

Under the current version of the rating schedule, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The evidence in this case is not consistent with a flattened 
affect.  In the most recent May 2006 evaluation, the veteran 
was noted to have a normal and appropriate range of affect.  
In February 1998, the veteran's affect was constricted, but 
was not described as flattened.  In a February 2001 
psychiatry inpatient note, the veteran's affect was noted to 
be congruent.  

The evidence is not consistent with circumstantial, 
circumlocutory, or stereotyped speech.  In May 2006, the 
veteran's speech was described as being at normal rate and 
volume.  Similarly, in February 1998, the veteran's speech 
was described as within normal limits.  In a February 2001 
psychiatry inpatient note, the veteran's speech was also 
described as normal. 

The evidence is not consistent with panic attacks more than 
once a week.  Indeed, no panic attacks or episodes of panic 
have been reported.  In a February 1998 VA examination, the 
veteran stated that he is always nervous, but he did not 
describe panic attacks.  While the veteran described having 
feelings of panic in a June 1995 report, this is prior to the 
period being considered under the current criteria.  
Moreover, the veteran's description of panic is considered 
less probative than a finding of the examiner with respect to 
panic attacks.  No such finding was included.  Most 
significant to the Board, the veteran's psychiatric 
incapacity was found to be moderate.

The evidence is not consistent with difficulty in 
understanding complex commands.  In May 2006, the veteran's 
cognition was described as grossly intact.  In a February 
2001 psychiatry inpatient note, no cognitive defects were 
noted.

The evidence is not consistent with impairment of short-and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks).  No such impairment 
has been described or alleged.  

The evidence is not consistent with impaired judgment.  In 
May 2006, the veteran's judgement was described as fair.  His 
thought production was logical and goal directed.  In 
February 1998, the veteran's thought form was intact and his 
judgement was good.  

The evidence is not consistent with impaired abstract 
thinking.  There is no indication in any of the evidence of 
impaired abstract thinking.  The Board notes that in the 
February 1998 VA examination the veteran was asked how an 
orange and banana were similar, and he stated that they were 
both fruit.  

The evidence is not consistent with disturbances of 
motivation and mood.  In May 2006, the veteran was described 
as being in no apparent distress, and his mood was neutral.  
In February 1998, the veteran stated that he tries not to 
think about the future because he does not feel a whole lot 
happening for him.  The veteran's mood was described as 
depressed; however, the Board believes that such a 
description would be consistent with any level of impairment 
for depressive reaction, and does not provide probative 
evidence that his symptomatology approximates that 
contemplated for the 50 percent level.  The Board notes that, 
although the veteran stated that he had a fear that his anger 
would get out of control, he also stated that this has not 
happened, and he described no suicidal or homicidal ideation.  
In a February 2001 psychiatry inpatient note, the veteran's 
mood was only "mildly dysphoric."  

The evidence is not consistent with difficulty in 
establishing effective work and social relationships.  While 
the veteran has described himself as a loner, and has stated 
that he does not have any close relationships; there is no 
indication either objectively or from the veteran's 
statements that these traits are considered to be symptoms of 
a psychiatric disorder.  The Board finds it significant that 
an addiction severity index was conducted in February 2001, 
and at that time, the veteran rated his level of psychiatric 
impairment at 0.  The veteran reported having experienced 
psychological or emotional problems at no time during the 
past 30 days.  The veteran did not endorse significant 
psychiatric symptoms.  He denied having experienced serious 
thoughts of suicide or attempting suicide during the past 
month, and was not bothered at all by psychological or 
emotional problems in the month prior to the interview.  
Similarly, December 2000 primary care comprehensive 
outpatient note indicates that the veteran denied any 
depression or need for any psychiatric treatment.  

The Board must also address the Global Assessment of 
Functioning (GAF) scores assigned in this case.  GAF scores 
are based on a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

In May 2006, the veteran's GAF score was estimated at 60.  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The Board notes that 
the May 2006 assessment did not include a diagnosis of 
depressive reaction, nor was depression noted as a symptom.  
The only diagnoses given at that time were alcohol 
dependence, cocaine dependence and opiate dependence.  

A February 2001 psychiatry inpatient note indicates that the 
veteran was admitted for detox.  Although the veteran's GAF 
score was 45, this was entirely attributed to diagnoses of 
opiate dependence, cocaine dependence and alcohol dependence 
(in remission).    

The veteran's GAF score was also estimated at 45 in a 
February 1998 VA examination.  However, in contrast to the 
February 2001 report, the February 1998 report, while 
discussing the veteran's alcohol and drug addiction, did not 
include them in the diagnosis, but only diagnosed a dysthymic 
disorder.  

In this case, the Board finds that none of the GAF scores are 
as probative as the specific findings reported with respect 
to psychiatric symptomatology.  In essence, the factors 
considered in determining the GAF scores are not explained; 
and in the case of the scores of 45, they are not consistent 
with the degree of symptomatology actually reported by those 
examiners.  For these reasons, the Board attaches greater 
probative weight to the narrative description of symptoms 
than to the GAF scores assigned.  

The Board also notes that the February 1998 examiner 
described the veteran's psychiatric incapacity as "moderate."  
This is consistent with the Board's finding, as discussed 
below.  The Board acknowledges, however, that use of 
terminology such as "moderate" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  Indeed, the current rating 
criteria provide no indication that "moderate" impairment 
corresponds to any particular rating.  

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) that the use of 
the term "such as" in the rating criteria demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular disability rating.  However, in 
this case, for the reasons set forth above, the Board 
concludes that the type and degree of symptoms that would 
justify a rating higher than 30 percent under the current 
rating criteria are not shown.  Therefore, for the period 
from November 7, 1996, to the present, an increased rating is 
not in order. 



Prior to November 7, 1996

The Board has also considered the period prior to November 7, 
1996, to determine whether a rating higher than 30 percent is 
warranted under the former rating criteria.  Under those 
criteria, a 30 percent rating is assigned for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted if 
the disability results in considerable social and industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 2002).

The evidence pertinent to the veteran's psychiatric status 
prior to November 7, 1996, is not consistent with the 
presence of more than definite or moderately large social and 
industrial impairment resulting from the veteran's service-
connected psychiatric disability.  While estimations of the 
veteran's employability have varied, objective estimations of 
the veteran's psychiatric impairment, as opposed to 
impairment resulting from substance abuse, have been quite 
consistent.  

As with the current period, the period prior to November 7, 
1996, was marked by significant substance abuse.  The veteran 
was hospitalized for substance abuse treatment in August 
1996, and was discharged because he was found to be using 
cocaine while in the hospital.  However, at admission and at 
discharge, the veteran manifested virtually no objective 
psychiatric symptomatology.  At both times, the veteran was 
found to be oriented times 3, generally cooperative, alert 
and aware of his environment.  The veteran's affect was 
appropriate and his mood was neutral.  The veteran's speech 
was clear and coherent.  Motor activity, sleep and appetite 
were within normal limits.  There were no suicidal or 
homicidal ideations, thought disorders, delusions, 
hallucinations, paranoia or depression.  At admission, the 
veteran's insight and judgment were found to be limited; at 
discharge, they were found to be fair.

While more significant symptomatology was reported on VA 
examination in June 1995, this appears to be consistent with 
the findings discussed above.  At that time, the veteran was 
described as alert, calm and cooperative.  His speech was 
logical and coherent.  The veteran reported feeling nervous 
all the time.  He said that he can have feelings of panic 
lasting four to ten minutes, which sometimes occur daily when 
he is irritated, and during which he will feel real nervous 
and sometimes cannot think correctly.  However, he appeared 
only mildly depressed at the time of the examination.  The 
examiner estimated the veteran's psychiatric incapacity was 
moderate.  

Based on the reported symptomatology, which the Board finds 
is consistent with the June 1995 VA examiner's description of 
the veteran's psychiatric incapacity as moderate, the Board 
concludes that the criteria for a 50 percent evaluation are 
not more nearly approximated than those for a 30 percent 
rating.  As noted above, the criteria for the 50 percent 
level contemplate social and occupational impairment that is 
considerable in degree.  Indeed, the criteria for the current 
30 percent level contemplate social and occupational 
impairment that is moderately large in degree.  Even this 
would appear to be a greater level of impairment than has 
been shown in the veteran's case.  

The Board has also considered the veteran's GAF scores for 
this period.  In the August 1996 hospital discharge summary, 
a GAF score of 55 was assigned.  In a February 1996 detox 
report, a GAF score of 65 was assigned.  In a September 1996 
hospitalization for detox, a diagnosis of polysubstance abuse 
(alcohol, heroin, crack) was reported, and a GAF score of 50 
was assigned.  These scores generally show moderate 
occupational and social impairment and are consistent with 
the estimations of moderate impairment in the medical 
evidence.  Such findings more nearly approximate the criteria 
for a 30 percent level than they do the criteria for a 50 
percent level.  

In sum, based on the evidence pertinent to the period on 
appeal, the Board concludes that the veteran's overall level 
of occupational and social impairment was no more than 
moderate.  Accordingly, the Board finds that a rating higher 
than 30 percent is not in order. 

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his depressive reaction, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a rating higher than 30 percent for depressive 
reaction is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


